After our opinion was filed in the above-entitled case, the petitioner requested leave to file a motion for reargument, which request was granted and such a motion was duly filed. In substance, that motion is based upon the claim that a certain point in our decision, namely, the lack of authority of the senior industrial examiner in the department of labor to hear and decide petitions under the workmen's compensation act, had not been as fully argued and briefed as it should have been in view of its far-reaching implications, now apparent from our decision.
Since petitioner's motion was filed, the superior court has certified to this court three questions of doubt and importance which arose in a workmen's compensation case pending before it, Rose Apice v. American Woolen Company, Inc., No. W.C.A. 7747, which questions involve various phases of the same issue that is the basis of the present motion. Those questions were fully briefed and argued in this court, and in our opinion in Apice
v. American Woolen Company, Inc., 74 R.I. 425, have been definitely answered by us consistently in the main with *Page 15 
our holding in the instant case. We are therefore of the opinion that there is no need for further argument on the point.
Motion denied.